Citation Nr: 9921655	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1971.  

This matter arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
During the pendency of his appeal, the veteran's right knee 
disorder was assigned an increased evaluation to 30 percent, 
effective from October 12, 1998, by a December 1998 rating 
decision.  Inasmuch as this evaluation does not represent the 
maximum allowable under the schedular criteria, the Board 
will proceed with its review of the veteran's appeal at this 
time.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, 
it is unclear whether the veteran has claimed service 
connection for tinnitus in conjunction with his claim for an 
increased rating for bilateral hearing loss.  Accordingly, 
this issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence that the veteran's 
bilateral pes planus was incurred in or aggravated by his 
active service.  

3.  Service connection is in effect for bilateral hearing 
loss.  

4.  The report of a September 1996 VA audiometric examination 
shows the veteran's average pure tone decibel loss in the 
right ear to be 38, and 45 in the left ear.  Speech 
recognition was shown to be 84 percent in the right ear and 
84 percent in the left ear.  Such hearing impairment reflects 
Level II in the right ear and Level II in the left ear.  

5.  The veteran's right knee is currently shown to have a 
full range of motion, but is productive of severe recurrent 
lateral instability and subluxation, and with minimal 
degenerative changes.  

6.  Although the veteran technically has full range of motion 
in his right knee, motion is significantly affected by pain 
and lateral instability.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
pes planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for assignment of a compensable evaluation 
for the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, Diagnostic Code 6100 
(1998).  

3.  The criteria for assignment of an evaluation in excess of 
30 percent for the veteran's right knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1998).  

4.  The criteria for assignment of a separate 10 percent 
evaluation for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5003, 5010 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In deciding a claim based upon 
aggravation, after having determined the presence of the pre-
existing condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  

However, the threshold question which must be answered in 
this case, is whether the veteran has submitted a well-
grounded claim for service connection.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 6 Vet. 
App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show that he was found 
to have bilateral pes planus upon his entry into active duty 
in 1964.  A physical examination note dated in September 1964 
from the U.S. Marine Recruit Depot in San Diego includes pes 
planus among the veteran's noted defects at that time.  A 
reenlistment physical examination report dated in August 1968 
also includes "mild pes planus" among the veteran's noted 
physical defects.  His service medical records generally fail 
to indicate any complaints of pes planus or related 
complications or other problems, and his service separation 
physical examination report is negative for any mention of 
pes planus.  

Contemporary clinical treatment records submitted by the 
veteran in support of his claim fail to show treatment for 
pes planus following his active service.  Further, when 
filing his initial claim for service connection for his right 
knee disorder in May 1987, the veteran did not include any 
indication of pes planus, and pes planus was not discussed or 
otherwise noted in the rating examination report of July 
1987.  

In September 1996, the veteran underwent a VA rating 
examination in which he complained of having experienced pain 
in his feet bilaterally since his discharge from service.  On 
examination, he was found to have fallen medial longitudinal 
arches with hyperpronation in both feet.  The talar head 
protruded medially and downwards in both feet.  There was 
also marked tenderness elicited over the talar heads and also 
along the mid plantar aspect of the medial arch.  The 
examiner concluded with a diagnosis of bilateral pes planus 
deformity.  However, he did not offer any opinion as to the 
etiology of the veteran's pes planus, and did not otherwise 
offer any opinion as to whether pes planus had been 
aggravated during the veteran's active service.  

The Board has evaluated the objective medical evidence, and 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for bilateral pes planus.  As 
noted, the veteran was found to have pes planus at the time 
he entered active duty in the Marine Corps in September 1964.  
His service medical records are negative for any complaints 
of aggravation or even flare-ups during service, and the only 
other mention of pes planus is contained in the report of the 
1968 reenlistment examination in which the veteran was noted 
to have "mild" pes planus.  There is no evidence in the 
service medical records showing that the veteran's pes planus 
had been aggravated during service, and the veteran's post-
service clinical treatment records do not reflect treatment 
for this disorder.  

Moreover, the report of the September 1996 rating examination 
only shows that the veteran has a present disability with 
respect to bilateral pes planus.  The report of that 
examination does not contain any medical opinion that the 
veteran's bilateral pes planus had been aggravated beyond the 
normal rate of progression or that it had undergone a 
measured worsening during service so as to be considered 
aggravation.  Absent such an opinion, the Board finds that 
the veteran's claim for service connection is not well 
grounded.  

In addition, lay statements by the veteran that his pes 
planus had been incurred in or aggravated by his active 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 492, 494-95 (1992).  Clearly, 
the veteran's pes planus existed prior to his entry into 
service, as evidenced by the September 1964 entrance 
examination report.  As there is no record of worsening in 
service or a post-service medical opinion to that effect, the 
veteran's claim must be denied as being not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral pes planus.  The Board has not been 
made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
bilateral pes planus.  See Robinette, 10 Vet. App. at 73.  

In reaching this decision, the Board recognizes that this 
matter is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he had been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light 
of his failure to meet his obligation in the adjudication 
process by submitting adequate evidence, and because the 
outcome would be the same whether the claim was treated as 
not well grounded or decided on the merits, the Board 
concludes that the veteran has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

II.  Increased Rating for Bilateral Hearing Loss

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
a compensable evaluation for his bilateral hearing loss 
within the meaning of 38 U.S.C.A. § 5107(a).  In addition, 
the Board must also consider whether the VA has properly 
assisted the veteran in the development of his claim.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA 
audiometric examinations, and statements issued by the 
veteran in his own behalf.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The standards for rating an impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85 et seq. (1998).  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability for 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  

In the present case, service connection was granted for 
bilateral hearing loss by a rating decision of August 1987, 
based upon bilateral high frequency hearing loss reflected in 
the veteran's service medical records.  A noncompensable 
evaluation was assigned, effective from May 21, 1987.  In 
July 1996, the veteran filed a claim for an increased rating 
for his bilateral hearing loss, in which he asserted that his 
hearing loss had increased in severity.  

In September 1996, the veteran underwent a VA audiological 
examination.  The results of that test found that his pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
55
55
LEFT
20
20
35
60
65

The average pure tone decibel loss in the right ear was 38, 
and in the left ear was 45.  (The average is computed from 
the results at 1000, 2000, 3000, and 4000-Hertz (Hz); the 
results at 500 Hz are only used to determine whether hearing 
loss disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 84 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
September 1996 examination results yields a numerical 
category designation of II in the right ear (between 0 and 41 
average pure tone decibel hearing loss, with between 84 and 
90 percent of speech discrimination), and II in the left ear 
(between 42 and 49 average pure tone decibel hearing loss, 
with between 84 and 90 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII produces a disability 
evaluation of zero percent, under 38 C.F.R. § 4.87(a), 
Diagnostic Code 6100 (1998).  

After applying the criteria under 38 C.F.R. §§ 4.85 et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher rating under any other diagnostic code.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to reasonable doubt in his favor, the provisions of 
38 U.S.C.A. § 5107 are not applicable.  The Board finds no 
basis upon which to grant a compensable evaluation for the 
veteran's bilateral hearing loss.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
notes that the veteran is a college graduate, and has retired 
from his former career due in large part to nonservice-
connected cardiac disabilities.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


III.  Increased Rating for Right Knee Disorder

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey, 6 Vet. App. at 
381; Proscelle, 2 Vet. App. at 632.  Accordingly, the Board 
finds that the veteran has presented a well-grounded claim 
for an increased rating for his right knee disorder.  In 
addition, the Board is satisfied that all relevant facts have 
been properly developed and that all evidence necessary for 
an equitable resolution of this issue has been obtained.  

The evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements submitted by the 
veteran attesting to the severity of his service-connected 
right knee disability.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this issue. Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Rating 
Schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  In addition, where entitlement to service connection 
has already been established, and an increase in a disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  See Francisco, 7 Vet. App. at 
58.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, the veteran was initially granted service 
connection for his right knee disorder by an August 1987 
rating decision, and was assigned a 20 percent evaluation, 
effective from May 21, 1987.  This decision was based on the 
veteran's service medical records showing that he had 
severely injured his right knee in service, and had undergone 
meniscectomy operations.  In October 1996, he filed a claim 
seeking an evaluation in excess of 20 percent for his 
service-connected right knee disability.  This claim was 
denied by a November 1996 rating decision, and the veteran 
filed a timely appeal.  During the pendency of his appeal, 
the veteran's assigned disability rating for his right knee 
disorder was increased to 30 percent, effective from October 
12, 1998, by a rating decision of December 1998.  The veteran 
now contends that the currently assigned 30 percent 
disability rating does not adequately reflect the severity of 
his right knee disability.  

In October 1996, the veteran underwent a VA rating 
examination in which he complained of constant pain in his 
right knee, and reported that his right knee gave out often 
causing him to stumble on occasion.  In addition, the veteran 
indicated that he had developed arthritis in his right knee.  
On examination, the veteran was found to have an antalgic 
gait.  He was observed to bear his weight predominantly on 
his left lower extremity, and was unable to perform deep-knee 
bends.  His range of motion was from 0 to 105 degrees on the 
right, as compared to the left knee which was from 0 to 125 
degrees.  The veteran demonstrated pain on movement, crepitus 
was present, and patellofemoral grinding was positive.  There 
was laxity of the ligaments noted both on the anterior drawer 
test and on testing for lateral instability when compared 
with the left knee.  X-ray results showed that mild 
degenerative changes were present.  Bones, joints, and soft 
tissues were otherwise normal.  

In support of his claim, the veteran submitted lay affidavits 
from colleagues, Mitchell Kuehn, John Kelly, Steve Creager, 
and from his wife, dating from approximately January through 
April 1997.  These individuals all state that they had 
separately observed the veteran experience difficulty with 
his right knee.  Such difficulty included constant pain, 
instability, and inability to walk or ambulate in a normal 
manner due to that instability.  In addition, he submitted a 
statement dated in April 1997 from Thomas R. Alexis, M.D., 
indicating that he had problems with arthritis in his joints, 
particularly in his left knee and ankle.  Dr. Alexis noted 
that the veteran had undergone a meniscectomy in service, but 
did not offer any specific opinion with respect to arthritis 
in the veteran's right knee.  However, in an earlier 
treatment record of February 1996, Dr. Alexis evaluated the 
veteran's right knee, and while observing that the veteran 
had full extension and flexion, he did have arthritis in the 
knee, which he implied was due to the lateral meniscectomy 
undergone in service. 

In October 1998, the veteran underwent an additional VA 
rating examination of his right knee.  He continued to 
complain of constant pain and instability, and indicated that 
he had been advised that he had arthritis in his right knee 
and would require a total knee replacement.  On examination, 
the veteran had a full range of motion, from 0 to 140 degrees 
of flexion.  There was no effusion, but there was marked 
instability in the medial, lateral, anterior, and posterior 
cruciate ligaments with anterior cruciate ligament laxity and 
lateral collateral ligament laxity.  There was no pain to 
patellar pressure.  X-ray results showed mild degenerative 
joint disease.  The examiner concluded with a diagnosis of 
chronic right knee sprain, status-post right knee arthrotomy 
with mild degenerative joint disease and ligamentous laxity.  
The examiner went on to observe that the veteran's right knee 
disorder had increased in severity recently, not so much on 
the basis of arthritic changes, which were only mild per the 
X-ray results, but rather on the basis of instability.  The 
examiner indicated that the veteran had noticeable laxity on 
examination and could voluntarily sublux his right knee.  He 
also noted that the veteran would need a right total knee 
replacement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 20 
percent evaluation is contemplated for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is contemplated for severe recurrent subluxation 
or lateral instability.  In addition, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998), which contemplates 
assigning disability evaluations for arthritis incurred due 
to trauma, such arthritis is to be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Under Diagnostic Code 5003, X-ray evidence showing 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants assignment of a 10 percent evaluation.  
A 20 percent evaluation is appropriate for X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
Further, 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(1998) contemplate assignment of ratings based upon 
limitation of flexion and extension of the leg.  However, as 
the evidence here shows a full range of motion in the 
veteran's right knee, these diagnostic codes are not for 
consideration, and are included here for reference purposes 
only.  

In the present case, the veteran's right knee disability is 
objectively shown to involve severe recurrent subluxation and 
lateral instability.  The veteran is accordingly assigned a 
30 percent evaluation for this disability, the highest 
available under Diagnostic Code 5257.  The Board notes here 
that no other diagnostic code pertaining specifically to the 
knee is applicable in this case.  In any event, the examiner 
who conducted the October 1998 rating examination observed 
that the veteran will need a total right knee replacement in 
the future, and that he currently has mild degenerative 
changes in his right knee.  

The Board finds that based on the evidence presented, the 
presently assigned 30 percent evaluation for the veteran's 
recurrent subluxation and lateral instability of the right 
knee adequately reflects the severity of this disorder.  
Further, as pain and weakness have been taken into 
consideration in the decision to award an increased 
evaluation of 30 percent, and as a 30 percent evaluation is 
the highest available under this diagnostic code, the Board 
finds that assignment of an additional rating based upon pain 
and weakness is not for consideration here.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

However, the Board would observe that the VA General Counsel, 
in an opinion dated July 1, 1997, (VAOPGPREC 23-97) held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
The General Counsel stated that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
In addition, in a subsequent opinion by the General Counsel 
dated August 14, 1998, (VAOPGPREC 9-98), even in situations 
in which the claimant technically has a full range of motion, 
the claimant may be entitled to an additional 10 percent 
evaluation for traumatic arthritis.  The assignment of the 
additional 10 percent in such cases is predicated upon a 
showing of motion inhibited by pain.  Where motion is shown 
to be inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (1998) would 
still be available.  

In the present case, the veteran is shown to have minimal 
degenerative changes in his right knee and arthritis, but he 
is shown to have full range of motion, albeit with severe 
recurrent subluxation and lateral instability.  As he does 
not therefore meet the criteria for a zero-percent rating 
under either Diagnostic Code 5260 or 5261, a separate rating 
for arthritis is not warranted as set forth in VAOPGPREC 23-
97.  However, the veteran is shown to have recurrent 
subluxation and instability, and while his range of motion is 
not technically limited, he is shown to experience 
significant pain on motion, and such motion would be 
considered to be inhibited by pain.  Therefore, the Board 
concludes that while the veteran is not entitled to an 
additional increased rating under Diagnostic Code 5257, he is 
entitled to a separate 10 percent rating under Diagnostic 
Codes 5003 and 5010.  See VAOPGPREC 23-97, 9-98; see 
generally Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath, 1 Vet. App. at 
593.  Here, while there is ample evidence that the veteran's 
right knee will have to be replaced at some point in the 
future, there has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  As noted previously, the 
veteran is currently retired on disability resulting from 
having undergone open heart and bypass surgery.  However, he 
has a college degree, and has indicated his interest in 
pursuing other, more sedentary careers.  The Board also notes 
that he has served as a veterans' advocate for several years.  

Moreover, there is no evidence of record to show that the 
veteran cannot engage in or obtain employment of a sedentary 
nature should his overall disability picture preclude him 
from engaging in more active job-related duties.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 
227.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral pes planus is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

The evidence is against an evaluation in excess of 30 percent 
for the veteran's right knee disorder on the basis of 
instability.  

Subject to the laws and regulations pertaining to the 
assignment of monetary benefits, an additional separate 10 
percent evaluation is assigned for arthritis of the right 
knee.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

